DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election of Species
Applicant's election with traverse of Species I (Claims 1-5, 8-16, and 18-20) in the reply filed on 05/31/2022 is acknowledged. The traversal is on ground(s) that examining all of the claims will not unduly increase the Examiner’s search burden. This is not found persuasive because it remains the Office' s stance there is a search and/or examination burden for the patentably distinct species as set forth above for at least the following reason(s) apply: even though the Species I and II pertain to encoding a route traversable map element (TME) set, searching the two distinct and separate species, “structure is provided as part of an array,” and “data structure is one of a bloom filter or a subtree data structure,” would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the Office respectfully disagrees with Applicants election with traverse.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 03/15/2021, 04/01/2021, 05/11/2021, 07/23/2021, 08/24/2021, and 10/14/2021 have been received. However, only a cursory review over the references was conducted due to the large number of references included on the IDS. In view of the large number of references, the Examiner requests the Applicant to point out the relevant sections, paragraphs, and sentences from each listed IDS reference to help further prosecution.
Status of Application
	Claims 1-20 are pending. Claims 6, 7, and 17 have been withdrawn from consideration. Claims 1-5, 8-16, and 18-20, will be examined.  Claims 1 and 12 are independent claims. This Non-Final Office action is in response to the “Response to Election / Restriction, and Amended Claims” dated 05/31/2022.
Drawings
The drawings are objected to because they have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has provided lexicographic definitions for the claim term “agnostic identifier(s).” Accordingly, the Office concludes that Applicant has acted as his/her own lexicographer. The term “agnostic identifier(s),” is examined based upon the definitions in the specification paragraphs [0007], and [0051], “a particular element and/or particular combination of elements of map version agnostic map information/data corresponding to a traversable map element (TME).” In addition, the term “agnostic identifier(s),” is examined based upon the definitions in the specification paragraphs [0071-0072], “a geographic database storing the map information/data… a set of map version agnostic route TME identifiers… may be concatenated together and then hashed using a deterministic hashing function (e.g., secure hash algorithm (SHA), MD5, Whirlpool, and/or the like) to form a map version agnostic identifier for a TME.” Furthermore, the term “agnostic identifier(s),” is examined based upon the definitions in the specification paragraph [0074-0075], and [0086-0087], “a geographic database storing the map information/data… a set of map version agnostic route TME identifiers… may be a text string or a hash of a text string generated by concatenating a functional class indicator associated with the TME and a travel direction associated with the TME to a road name for the TME.” Furthermore, the term “agnostic identifier(s),” is examined based upon the definitions in the specification paragraph, [0089-0090] a geographic database storing the map information/data… a set of map version agnostic route TME identifiers… may include a road name associated with the TME, TME length, a direction of travel of the TME, a functional class of the TME, speed limit associated with the TME, and/or the like.”
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has not found herein claims containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-16, and 18- 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “a respective category,” in claims 1, and 12, and “a respective updated category,” in claims 9 and 19, are indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. It is not clear to the Examiner if  “the respective category,” and “the respective updated category,” are associated with  “a first category encoding data structure” of claim 1, line 2, or  “a first category” of claim 1, line 3, or some other new “first category” defined.
For the purpose of examination in this Office Action, the claims 1, 9, 12, and 19,  have been interpreted as best understood by the Examiner as any category associated with a map.
The term “particular category,” in claims 5, and 16, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. It is not clear to the Examiner if  “particular category” is associated with  “a first category encoding data structure” of claim 1, line 2, or  “a first category” of claim 1, line 3, or some other new “category” defined.
For the purpose of examination in this Office Action, the claims 1, 9, 12, and 19,  have been interpreted as best understood by the Examiner as any category associated with a map.
The term “particular TME,” in claims 10, and 20, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. It is not clear which traversable map element (TME) “does not satisfy…” or if all of the traversable map elements are considered in order to determine “does not satisfy…”. Is the “particular TME” selected from a list of TMEs including a specific list of physical elements, (e.g. a road, a lane of a road, a sidewalk, a driveway, a parking lot, a paved surface, an unpaved surface)? 
For the purpose of examination in this Office Action, the claims 1, 9, 12, and 19,  have been interpreted as best understood by the Examiner as any traversable map element associated with a map.
The dependent claims 2-5, 8-11, 13-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 11-13, 15, 16, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over SIMMONS et al., US 20080115082, herein further known as Simmons, in view of SUN, US 20140269643, herein further known as Sun.
	Regarding claim 1, Simmons discloses a method comprising: receiving a first category (paragraph [0129]) encoding (paragraph [0139], encoded) data structure (paragraph [0129]) encoding map version (paragraph [0035]) agnostic identifiers (at least paragraphs [0029], and [0036]) of traversable map elements (TMEs) (paragraph [0024], roads, bridges…) within a zone of interest (paragraph [0126]) and associated with (paragraph [0029]) a first category (paragraph [0129]), the first category encoding data (paragraph [0139], encoded) structure (paragraph [0129]) provided by a network apparatus (paragraphs [0019], [0030]) and digital map (paragraphs [0024], and [0088]), and a communication interface (paragraph [0019]); determining, a respective category (paragraph [0127]) associated with each of one or more TMEs (paragraph [0024]) within the zone of interest (paragraph [0126]) based at least in part on whether the TME (paragraph [0024]) satisfies the first category encoding data structure (paragraph [0122]); and performing at least one navigation function (paragraph [0051], travel) based at least in part on the respective category (paragraph [0127]) associated with each of the one or more TMEs (paragraph [0024]) within the zone of interest (paragraph [0126]).
However, Simmons does not explicitly state data structure received by a mobile apparatus comprising a processor, memory, wherein the structure is a probabilistic data structure configured to not provide false negatives.
	The method of Sun teaches data structure received by a mobile apparatus comprising a processor, memory (paragraphs [0025-0027]) wherein the structure is a probabilistic data structure (paragraph [0019]) configured to not provide false negatives (paragraph [0019]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including data structure received by a mobile apparatus  comprising a processor, memory, wherein the first category encoding data structure is a probabilistic data structure configured to not provide false negatives as taught by Sun.
One would be motivated to modify Simmons in view of  Sun for the reasons stated in Sun paragraph [0004], a more robust method of receiving, at a first logic unit, a set of network identification addresses for a plurality of wireless access points (AP) associated with at least one geofence; generating filter coefficients based on the received set of network identification addresses.  Furthermore, more robust methods do not rapidly drain the battery of a mobile device.
Additionally, the claimed invention is merely a combination of known elements of navigation and navigation devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Simmons and Sun disclose all elements of claim 1 above.
Simmons discloses further the first category encoding data structure (paragraph [0129]) is provided as part of an array (paragraph [0145]) of category encoding data structures (paragraph [0129]), each category encoding data structure (paragraph [0129]) corresponding to one of a plurality of categories (paragraphs [0122-0124]).
Regarding claim 4, the combination of Simmons and Sun disclose all elements of claim 1 above.
Simmons discloses further generating a request (paragraphs [0038-0040]) for categorical information (paragraph [0127]), the request (paragraphs [0038-0040]) comprising an indication of the zone of interest (paragraph [0126]); and providing the request for categorical information such that a network apparatus receive at least a portion of the request (paragraphs [0038-0040]) and provides the first category encoding data structure responsive (paragraphs [0038-0040]) thereto.
Regarding claim 5, the combination of Simmons and Sun disclose all elements of claim 2 above.
Simmons discloses further determining a category associated with a TME of the one or more TMEs (paragraphs [0091], [0129]) within the zone of interest (paragraph [0126]) comprises: accessing map data (paragraph [0028]) of the digital map corresponding to the TME (paragraph [0024]); generating a map version agnostic identifier (at least paragraphs [0029], and [0036]) for the TME based on the accessed map data (paragraph [0024], [0028]); coding (paragraph [0139], encoded) the map version agnostic identifier (at least paragraphs [0029], and [0036]) using at least one coding function  (paragraph [0139], encoded) to generate at least one coded (paragraph [0139], encoded, connection paths or path length parameters) map version agnostic identifier (at least paragraphs [0029], and [0036]); identifying a particular category (paragraph [0127]) encoding data structure (paragraph [0139], encoded, connection paths or path length parameters) of the array (paragraph [0145]) of encoding data structures (paragraph [0139], encoded, connection paths or path length parameters), wherein the at least one coded map version agnostic identifier (at least paragraphs [0029], and [0036]) satisfies the particular category (paragraph [0127]) encoding data structure; and determining the category (paragraph [0127]) corresponding to the particular category (paragraph [0127]) encoding data structure (paragraph [0139], encoded, connection paths or path length parameters).
Regarding claim 8, the combination of Simmons and Sun disclose all elements of claim 1 above.
Simmons discloses further the first category (paragraph [0129]) encoding data structure (paragraph [0139], encoded, connection paths or path length parameters) is received via a persistent connection established between the network apparatus (paragraph [0020], server, network, "coupled," "connected," or "interconnected").
However, Simmons does not explicitly state the mobile apparatus.
The method of Sun teaches the mobile apparatus (paragraphs [0025-0027]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including a mobile apparatus as taught by Sun.
One would be motivated to modify Simmons in view of  Sun for the reasons stated in Sun paragraph [0004], a more robust method of receiving, at a first logic unit, a set of network identification addresses for a plurality of wireless access points (AP) associated with at least one geofence; generating filter coefficients based on the received set of network identification addresses.  Furthermore, more robust methods do not rapidly drain the battery of a mobile device.
Additionally, the claimed invention is merely a combination of known elements of navigation and navigation devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, the combination of Simmons and Sun disclose all elements of claim 1 above.
Simmons discloses further performing the at least one navigation function (paragraph [0051], travel) comprises: generating a visualization of the category (paragraphs [0006-0009]) determined for each of the one or more TMEs (paragraph [0024], roads, bridges…) within the zone of interest (paragraph [0126]); and providing the visualization (paragraphs [0006-0009]) via a user interface (paragraph [0019]).
However, Simmons does not explicitly state the mobile apparatus.
The method of Sun teaches the mobile apparatus (paragraphs [0025-0027]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including a mobile apparatus as taught by Sun.
One would be motivated to modify Simmons in view of  Sun for the reasons stated in Sun paragraph [0004], a more robust method of receiving, at a first logic unit, a set of network identification addresses for a plurality of wireless access points (AP) associated with at least one geofence; generating filter coefficients based on the received set of network identification addresses.  Furthermore, more robust methods do not rapidly drain the battery of a mobile device.
Additionally, the claimed invention is merely a combination of known elements of navigation and navigation devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the methods in claim 1. The apparatus taught/disclosed in claim 12 can clearly perform the methods of claim 1. Therefore, claim 12 is rejected under the same rationale as claim 1 above.
Regarding claim 13, all limitations have been examined with respect to the methods in claim 2. The apparatus taught/disclosed in claim 13 can clearly perform the methods of claim 2. Therefore, claim 13 is rejected under the same rationale as claim 2 above.
Regarding claim 15, all limitations have been examined with respect to the methods in claim 4. The apparatus taught/disclosed in claim 15 can clearly perform the methods of claim 4. Therefore, claim 15 is rejected under the same rationale as claim 4 above.
Regarding claim 16, all limitations have been examined with respect to the methods in claim 5. The apparatus taught/disclosed in claim 16 can clearly perform the methods of claim 5. Therefore, claim 16 is rejected under the same rationale as claim 5 above.
Regarding claim 18, all limitations have been examined with respect to the methods in claim 8. The apparatus taught/disclosed in claim 18 can clearly perform the methods of claim 8. Therefore, claim 18 is rejected under the same rationale as claim 8 above.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simmons and Sun, in view of KOUKOUMIDIS et al., US 20140266800, herein further known as Koukoumidis.
Regarding claim 3, the combination of Simmons and Sun disclose all elements of claim 2 above.
However Simmons does not explicitly state each of the plurality of categories corresponds to a probability of finding parking along a TME.
The method of Koukoumidis teaches each of the plurality of categories corresponds to a probability of finding parking along a TME (paragraph [0049]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including the plurality of categories corresponds to a probability of finding parking along a TME as taught by Koukoumidis.
One would be motivated to modify Simmons in view of  Koukoumidis for the reasons stated in Koukoumidis paragraph [0004], a more robust method and architecture which guides drivers to parking locations where the drivers are likely to find parking spots.  Furthermore, the more robust method and architecture utilizes crowd-sourcing parking availability statistics from geolocation.
Additionally, the claimed invention is merely a combination of known elements of navigation, and search for parking, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14, all limitations have been examined with respect to the methods in claim 3. The apparatus taught/disclosed in claim 14 can clearly perform the methods of claim 3. Therefore, claim 14 is rejected under the same rationale as claim 3 above.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simmons and Sun, in view of GRAMENOS et al., US 10726310, herein further known as Gramenos.
Regarding claim 9, the combination of Simmons and Sun disclose all elements of claim 8 above.
Simmons discloses further receiving via the persistent connection (paragraph [0020], server, network, "coupled," "connected," or "interconnected"), a first encoding (paragraph [0139], encoded) data structure (paragraph [0129]) of TMEs (paragraph [0024], roads, bridges…) determined to be in the first category (paragraph [0129]); determining a respective category (paragraph [0127]) for each of the one or more TMEs (paragraph [0024], roads, bridges…) within the zone of interest (paragraph [0126])  based at least in part on the first encoding (paragraph [0139], encoded) data structure (paragraph [0129]); and performing the at least one navigation function (paragraph [0051], travel) based at least in part on the category (paragraph [0127]) for each of the one or more TMEs (paragraph [0024], roads, bridges…).
However, Simmons does not explicitly state a refresh rate and a first update that provides an incremental update.
The method of Gramenos teaches a refresh rate and a first update that provides an incremental update (column 21, lines 32-38).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including a refresh rate and a first update that provides an incremental update as taught by Gramenos.
One would be motivated to modify Simmons in view of  Gramenos for the reasons stated in Gramenos column 1, lines 25-35, a more robust system implemented with flexibility and adaptability to account for increased spatial-mobility within a deployment zone.
Additionally, the claimed invention is merely a combination of known elements of assisted and autonomous driving, and car-sharing strategies for implementing deployment zone definition, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19, all limitations have been examined with respect to the methods in claim 9. The apparatus taught/disclosed in claim 19 can clearly perform the methods of claim 9. Therefore, claim 19 is rejected under the same rationale as claim 9 above.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simmons, Sun, and Gramenos in view of SNAPP, US 20030172064, herein further known as Snapp.
Regarding claim 10, the combination of Simmons and Sun disclose all elements of claim 9 above.
The combination of Simmons and Sun disclose further the first update (Gramenos, column 21, lines 32-38) encoding (Simmons, paragraph [0139], encoded) data structure (Simmons, paragraph [0129]) is received as part of an array (Simmons, paragraph [0145]) of update (Gramenos, column 21, lines 32-38) encoding (Simmons, paragraph [0139], encoded) data structures (Simmons, paragraph [0129]) and when a particular TME (Simmons, paragraph [0087]) of the one or more TMEs (Simmons, paragraph [0006], plurality, [0035-0036]) within the zone of interest (Simmons paragraph [0126]) encoding (Simmons, paragraph [0139], encoded) data structures (Simmons, paragraph [0129]) of the array (Simmons, paragraph [0145]) of update (Gramenos, column 21, lines 32-38) encoding (Simmons, paragraph [0139], encoded) data structures (Simmons, paragraph [0129]). 
However, the combination of Simmons and Sun do not explicitly state data structure does not satisfy any of update, it is determined that a category associated with the particular TME has not changed.
The method of Snapp teaches the data structure does not satisfy any of update, it is determined that a category associated with the particular TME has not changed (paragraph [0011-0012]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Simmons by including data structure does not satisfy any of update, it is determined that a category associated with the particular TME has not changed as taught by Snapp.
One would be motivated to modify Simmons in view of  Snapp for the reasons stated in Snapp paragraph [0006], updating and correcting address databases, that permits a coding engine to take into account recent address-related changes that are not contained in the reference database.
Additionally, the claimed invention is merely a combination of known elements of updating information contained in a first database, by reference to information contained in a second database, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, all limitations have been examined with respect to the methods in claim 10. The apparatus taught/disclosed in claim 20 can clearly perform the methods of claim 10. Therefore, claim 20 is rejected under the same rationale as claim 10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669        

/JESS WHITTINGTON/            Examiner, Art Unit 3669